IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,992


EX PARTE REAZ AHMED, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N

 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of murder and was sentenced to a term of eighty-five years
imprisonment in addition to a $10,000 fine.  His conviction was affirmed in an unpublished
opinion on August 30, 1999.  Ahmed v. State, No. 05-97-00874-CR (Tex. App. --  Dallas
1999).  
	Applicant contends that his appellate counsel rendered ineffective assistance because
he failed to ensure that Applicant's petition for discretionary review was timely filed. 
	After a review of the affidavit submitted by Applicant's appellate counsel, the trial court
has determined that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review due to circumstances which were beyond the control of both Applicant
and his appellate counsel when Applicant's first petition was filed and dismissed as untimely
filed.  We agree. Applicant is granted leave to file an out-of-time petition for discretionary
review from the Court of Appeals' judgment in cause number 05-97-00874-CR affirming his
conviction in cause number F97-13900-NL from the 5th Judicial District Court of Dallas
County, Texas. Applicant shall file his petition for discretionary review with the Court of
Appeals within thirty days of the issuance of this Court's mandate. 
 
DELIVERED: August 31, 2004	
DO NOT PUBLISH